PER CURIAM.
Appeal from judgment by default and from an order opening that default. Several features of this discussion have been disposed of at the October, 1909, Appellate Term.
Appellant now contends that the Municipal Court is without authority to compel defendant to deposit the amount of the judgment in court, and that defendant should have the “discretion” either to deposit the amount or to file a proper undertaking. The express language of section 256, Municipal Court Act, gives to that court the power, as a condition for opening any default, to order any defendant in default to deposit the amount of the judgment, or to give a sufficient undertaking. This is so clear as to preclude discussion.
Order affirmed, with costs.